AO 257 (Rev. 6/78)       Case 3:19-cr-00621-EMC Document 53-2 Filed 07/28/20 Page 1 of 2

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT             INFORMATION            INDICTMENT                         Name of District Court, and/or Judge/Magistrate Location
                                                       SUPERSEDING                          NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                      SAN FRANCISCO DIVISION
 SEE ATTACHMENT                                                 Petty

                                                                Minor              DEFENDANT - U.S
                                                                Misde-                                                                   FILED
                                                                meanor
                                                                                  AHMAD ABOUAMMO                                          Jul 28 2020
                                                                Felony
                                                                                      DISTRICT COURT NUMBER                              SUSANY. SOONG
PENALTY:      SEE ATTACHMENT
                                                                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                      CR-19-00621-EMC                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                          SAN FRANCISCO



                                                                                                                DEFENDANT
                          PROCEEDING                                                    IS NOT IN CUSTODY
                                                                                          Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                       1)       If not detained give date any prior
                                   FBI
                                                                                          summons was served on above charges          
       person is awaiting trial in another Federal or State Court,               2)       Is a Fugitive
       give name of court
                                                                                 3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                        IS IN CUSTODY
                                                                                 4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                              5)       On another conviction
       which were dismissed on motion
       of:
                                                         SHOW
                                                       DOCKET NO.
                                                                                                                           }         Federal             State

            U.S. ATTORNEY           DEFENSE
                                                  }                              6)       Awaiting trial on other charges
                                                                                           If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                          Yes            If "Yes"
       pending case involving this same
       defendant                                       MAGISTRATE
                                                                                      Has detainer
                                                                                      been filed?         No
                                                                                                                    }    give date
                                                                                                                         filed
                                                        CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                  }                                   DATE OF
                                                                                      ARREST
                                                                                                                Month/Day/Year


                                                                                      Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form            DAVID L. ANDERSON
                                                                                      DATE TRANSFERRED
                                                                                      TO U.S. CUSTODY
                                                                                                                              Month/Day/Year


                               U.S. Attorney       Other U.S. Agency

Name of Assistant U.S.                                                                     This report amends AO 257 previously submitted
Attorney (if assigned)                   Colin Sampson, AUSA
                                                  ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS        x    NO PROCESS*           WARRANT            Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                           * Where defendant previously apprehended on complaint, no new summons or
                                                                         warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                         Date/Time:                                 Before Judge:

        Comments:
        Case 3:19-cr-00621-EMC Document 53-2 Filed 07/28/20 Page 2 of 2




                      Attachment to Superseding Indictment Penalty Sheet
                                   AHMAD ABOUAMMO

18 U.S.C. §§ 951 and 2 – Acting as an Agent of a Foreign Government Without Notice to the
Attorney General
       - 10 years prison
       - $250,000 fine
       - 3 years supervised release
       - $100 special assessment

18 U.S.C. § 1349 – Conspiracy to Commit Wire Fraud and Honest Services Fraud
       - 20 years prison
       - $250,000 fine
       - 3 years supervised release
       - $100 special assessment

18 U.S.C. §§ 1343, 1346, and 2 –Wire Fraud and Honest Services Wire Fraud
       - 20 years prison
       - $250,000 fine
       - 3 years supervised release
       - $100 special assessment

18 U.S.C. § 1956(a)(2)(B)(i) – Money Laundering
       - 20 years prison
       - $250,000 fine
       - 3 years supervised release
       - $100 special assessment

18 U.S.C. § 1519 – Falsification of Records to Obstruct Investigation
       - 20 years prison
       - $250,000 fine
       - 3 years supervised release
       - $100 special assessment

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) – Forfeiture
